Exhibit 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT (this “Amendment”) to that certain Employment
Agreement dated July 30, 2007 (the “Original Agreement”), is entered into by and
between CARDIOGENESIS CORPORATION, a California corporation (the “Company”) and
Richard P. Lanigan (the “Executive”), effective as of July 1, 2009, on the
following terms and conditions.
RECITALS
     A. Executive is currently employed by the Company pursuant to the Original
Agreement; and
     B. the Company and Executive desire to amend the Original Agreement to
modify Executive’s title, duties and base salary, as set forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, the Company and Executive, intending to be legally bound,
hereby agree as follows:
     1. Section 1.1 of the Original Agreement is hereby amended and restated to
read in its entirety as follows:
1.1 EMPLOYMENT. The Company hereby agrees to employ the Executive as the
Executive Vice President, Marketing of the Company, reporting to the Executive
Chairman of the Company, and the Executive accepts such employment and agrees to
devote substantially all his business time and efforts and skills on such
reasonable duties as shall be assigned to him by the Executive Chairman
commensurate with such position. This Agreement shall automatically be extended
for additional one (1) year renewal terms on June 30 of each year (unless sooner
terminated pursuant to the terms and provisions herein) unless either party
gives written notice to the other to terminate this Agreement at least thirty
(30) days prior to the end of the preceding term.
     2. Section 1.2(a) of the Original Agreement is hereby amended and restated
to read in its entirety as follows:
(a) Base Salary. For all of the services rendered by Executive hereunder,
Executive’s annual base salary shall be $225,000 (as may be increased by the
Board of Directors from time to time, the “Base Salary”), payable in accordance
with the Company’s ordinary payroll practices (but in any event no less often
than monthly). Such base salary shall not be reduced during the term of this
Agreement without the express written consent of Executive. The Company agrees
that Executive’s base salary and performance will thereafter be reviewed at
least annually by the Company to determine if an increase in compensation is
appropriate, which increase shall be in the sole discretion of the Board of
Directors of the Company.
     3. Waiver. Pursuant to Section 6.6 of the Original Agreement, Executive
hereby consents to the modifications to his title, duties, reporting obligations
and base salary as reflected in this Amendment, and waives any claim that such
modifications constitute “good reason” under

 



--------------------------------------------------------------------------------



 



Section 3.3 of the Original Agreement. Such waiver shall be considered a
continuing waiver of the provisions of Section 3.3 of the Original Agreement and
shall apply to the current term of the Original Agreement and all successive
renewal terms thereafter, unless otherwise agreed to in writing by the Company
and Executive.
     4. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which shall constitute one
Amendment.
     5. Terms and Conditions of the Original Agreement. Except as specifically
amended by this Amendment, all terms and conditions of the Original Agreement
shall remain in full force and effect.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year set forth above.

                  “COMPANY”    
 
                CARDIOGENESIS CORPORATION    
 
           
 
  By:    
 
Paul McCormick    
 
  Its:   Executive Chairman    

         
 
  “EXECUTIVE”    
 
       
 
   
 
Richard P. Lanigan    

 